Exhibit 99.1 For more information, please see Kinross’ Q3 2009 Financial Statements and MD&A at www.kinross.com NEWS RELEASE Kinross reports third quarter 2009 results Margins, cash flow remain strong Toronto, Ontario, November 2, 2009 – Kinross Gold Corporation (TSX-K; NYSE-KGC) today announced its unaudited results for the third quarter ended September 30, 2009. This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 6 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted. Highlights ● Gold equivalent production1 in the third quarter 2009 was 537,440 gold equivalent ounces, a decrease of 3% over the same period last year. Production for the first nine months of 2009 was 1,624,807 ounces, an increase of 26% over the same period last year. ● Revenue for the quarter was $582.3 million, compared with $503.7 million in the third quarter of 2008, an increase of 16%, while revenue for the first nine months was $1.7 billion, a 51% increase year-over-year. The average realized gold price was $956 per ounce sold compared with $857 per ounce sold in the third quarter of 2008. Kinross’ attributable margin per ounce sold2was $492, an increase of 9% year-over-year. ● Cost of sales per gold equivalent ounce3 was $464, an increase of 14% compared with Q3 2008. Cost of sales per gold ounce on a by-product basis was $421, compared with $362 the previous year. ● Cash flow from operating activities before changes in working capital4 was $203.0 million, or $0.29 per share, compared with $183.2 million, or $0.29 per share, over the same period last year. Cash flow from operating activities before changes in working capital was $645.0 million, or $0.93 per share, for the first nine months of 2009. ● Adjusted net earnings4were $1.7 million or $0.0 per share, compared with $83.4 million or $0.13 per share for the same period last year. Adjusted net earnings for the first nine months of 2009 were $156.3 million or $0.23 per share. Reported net loss was $21.5 million, or $0.03 per share, compared with net earnings of $64.7 million, or $0.10 per share, for the third quarter of 2008. Both adjusted net earnings and reported net loss include a future income tax expense of $58.6 million on foreign exchange gains related to Paracatu’s U.S. dollar debt. ● As previously disclosed, the Company has revised its 2009 production guidance and now expects to produce approximately 2.2 million gold equivalent ounces, primarily due to lower than expected production at the Paracatu expansion. Cost of sales per gold equivalent ounce is expected to be slightly higher at $435-450, primarily due to lower than expected production at the Paracatu expansion. ● The Company started heap leaching at the Fort Knox project in the third quarter, and gold production has commenced on schedule. ● Kinross continues to make progress at its new development projects. A pre-feasibility study is expected to be completed at Lobo-Marte by year-end, and work continues to obtain final authorization from the Ecuadorian government to recommence infill drilling at Fruta del Norte. The Company is in the process of reviewing and optimizing the draft feasibility study on Cerro Casale with its partner. The Maricunga expansion project is proceeding to a feasibility study which will focus on the option of increasing throughput and production at the existing operation by approximately 50%. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol production (75%). 2 Attributable margin per ounce sold is a non-GAAP measure and is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent ounce sold. 3 Cost of sales per ounce is a non-GAAP measure and is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 4 Reconciliation of non-GAAP financial measures is located on pages 7 and 8 of this news release. CEO Commentary Tye Burt, President and CEO, made the following comments in relation to the third quarter 2009 results. "While revenue and cash flow before changes in working capital were higher than the previous year, we are disappointed by other aspects of our results for the third quarter, as they are below our expectations. Challenges at our Paracatu expansion project had a significant impact on our overall production and cost per ounce in the quarter, and we have reduced our overall 2009 production guidance by approximately 6%. We are working diligently to bring performance and production at Paracatu closer to plant design levels by improving flotation and blending mill feed with softer ore, as well as exploring options to increase grinding capacity. “Our cash flow per share from operations before changes in working capital remained strong, at $0.29, while our margin per ounce sold was up by 9% year-over-year. Comparing the first nine months of 2009 to 2008, production was up by 26%, and cash flow per share before changes in working capital increased by 45%. “At the Fort Knox project, we began heap leaching in the third quarter and produced first gold on schedule. We are advancing our development projects at Lobo-Marte, Fruta del Norte, and Cerro Casale, and have moved to a feasibility study for our Maricunga expansion project, focused on increasing mine production by 50%.” Financial results Summary of financial and operating results Three months ended Nine months ended September 30, September 30, (dollars in millions, except per share and per ounce amounts) Total(a) gold equivalent ounces(b) - produced Total gold equivalent ounces - sold Attributable(c) gold equivalent ounces - produced Attributable(c) gold equivalent ounces - sold Metal sales $ Cost of sales (excludes accretion and reclamation expense, depreciation, depletion and amortization) $ Accretion and reclamation expense $ Depreciation, depletion and amortization $ Operating earnings $ Net earnings (loss) $ ) $ $ $ Basic earnings (loss) per share $ ) $ $ $ Diluted earnings (loss) per share $ ) $ $ $ Adjusted net earnings (d) $ Adjusted net earnings per share (d) $ Cash flow provided from (used for) operating activities $ Cash flow before changes in working capital (d) $ Cash flow before changes in working capital per share (d) $ Average realized gold price per ounce $ Consolidated cost of sales per equivalent ounce sold (e) $ Attributable(c) cost of sales per equivalent ounce sold (e) $ Attributable cost of sales per ounce sold on a by-product basis (f) $ (a) "Total" includes 100% of Kupol production. (b) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on the ratio of the average spot market prices for the commodities for each period. The ratio for the third quarter of 2009 was 65.35:1, compared with 57.77:1 for the third quarter of 2008 and for the first nine months of 2009 was 67.96:1, compared with 54:05:1for the first nine months of 2008. (c) "Attributable" includes Kinross' share of Kupol production (75%) only. (d) "Adjusted net earnings", "Adjusted net earnings per share", "Cash flow before changes in working capital" and "Cash flow before changes in working capital per share" are non-GAAP measures.The reconciliation of these non-GAAP financial measures is located in this news release. (e) "Consolidated cost of sales per ounce" is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements divided by the total number of gold equivalent ounces sold. (f) "Attributable cost of sales per ounce on a by-product basis" is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements less attributable(c) silver revenue divided by the total number of attributable(c) gold ounces sold. p.2 Kinross reports third quarter 2009 results www.kinross.com Kinross produced 537,440 gold equivalent ounces in the third quarter of 2009, a 3% decrease over the 551,510 gold equivalent ounces produced in the third quarter of 2008. Cost of sales per gold equivalent ounce was $464 compared with $406 per ounce for Q3 2008, an increase of 14%. Cost of sales per gold ounce on a by-product basis was $421 compared with $362 the previous year, based on third quarter 2009 attributable gold sales of 513,492 ounces and attributable silver sales of 2,662,394 ounces. Revenue from metal sales was $582.3 million, compared with $503.7 million during the same period in 2008, an increase of 16%. The average realized gold price was $956 per ounce, compared with $857 per ounce for the third quarter of 2008. Kinross’ margin per gold equivalent ounce sold was $492, an increase of 9% compared with the third quarter of 2008, reflecting a higher gold price for the quarter. Cash flow from operating activities before changes in working capital4 was $203.0 million, or $0.29 per share, compared with $183.2 million, or $0.29 per share, for the third quarter of 2008, while debt was reduced by $95.6 million in the quarter. Cash and short-term investments were $533.6 million at September 30, 2009 compared with $525.1 million at December 31, 2008. Adjusted net earnings4 were $1.7 million or $0.0 per share, compared with adjusted net earnings of $83.4 million, or $0.13 per share, for the same period last year. Adjustments to net earnings do not include the impact of a future income tax expense of $58.6 million resulting from foreign exchange gains on Paracatu’s U.S. dollar debt. Reported net loss was $21.5 million, or $0.03 per share, compared with net earnings of $64.7 million, or $0.10 per share, for the third quarter of 2008. Capital expenditures were $140.5 million, a decrease of 28% from the same period last year. Exploration and business development expense was $22.2 million, with expensed exploration at $17.3 million and capitalized exploration at $4.8 million. Operating results In Chile, the Maricunga and La Coipa operations produced 100,915 gold equivalent ounces at a cost of sales of $487 per ounce, compared with 102,192 gold equivalent ounces at a cost of sales of $576 per ounce for Q3 2008. Gold equivalent ounces sold were down 9% year-over-year. At Maricunga, the cost of sales per ounce was $518 compared to $572, a year-over-year reduction of 9%. In Brazil, the Paracatu and Crixás operations produced 106,155 gold equivalent ounces at a cost of sales of $696 per ounce, compared with 70,207 gold equivalent ounces and cost of sales of $389 per ounce for the same period last year. Gold equivalent ounces sold increased by 51% year-over-year, as the Paracatu expansion plant produced at a higher rate in the third quarter of 2009 compared to 2008. At the Paracatu expansion plant, production increased slightly over the second quarter of 2009 but was lower than expected, while costs were higher than expected, due to ongoing challenges in achieving targeted recovery levels while maintaining targeted throughput levels, as previously disclosed. In the third quarter, the State Environmental Protection Agency of the State of Minas Gerais (SUPRAM) granted the installation permit (LI) to commence construction of the new Eustaquio tailings dam, and construction of the new dam has commenced. Work has also commenced on the San Antonio dam expansion, known as the Lift 20 project, which is expected to be completed in the fourth quarter of 2010. In the U.S., the Fort Knox, Round Mountain and Kettle River-Buckhorn operations’ gold equivalent production was 169,490 ounces at a cost of sales of $480 per ounce, compared with 164,252 gold equivalent ounces at a cost of sales of $444 per ounce.Gold equivalent ounces sold increased by 7% year-over-year, as Kettle River-Buckhorn, now in full production, was not producing in Q3 2008. At Fort Knox, production was negatively impacted by geotechnical complications in two areas of the pit wall. Modifications were made to the mine plan to improve stability in these areas so that production is focused on higher grade, but harder, portions of the ore body. Heap leaching began at Fort Knox in the third quarter and initial gold production commenced in the fourth quarter. Application of the process solution was delayed by one month due to the impact of inclement weather on completion of the heap liner installation. In order to avoid freezing of the pile over the first winter it is planned to stop stacking ore at very low temperatures. In Russia, Kinross’ share of production at the Kupol mine was 160,880 gold equivalent ounces, including 139,414 ounces of gold and 1,402,817 ounces of silver. In Q3 2008, Kinross’ share of production was 206,495 gold equivalent ounces, including 174,656 ounces of gold and 1.8 million ounces of silver. Third quarter production at Kupol was negatively impacted by ground stability issues, and by lower grades.Cost of sales was $278 per ounce, compared to $231 for Kupol for the same period last year. Gold equivalent ounces sold from Kupol were down 5% year-over-year, primarily due to lower production. Ground control conditions have required a modification to the existing stope design and a modification of mining methodology to minimize ground control concerns in the summer months.This plan is currently being developed, and will likely result in slightly reduced production and slightly higher costs per ounce than originally planned for 2010. p.3 Kinross reports third quarter 2009 results www.kinross.com Economic completion under the Kupol project financing was achieved in September 2009. This released EastWest Gold from its guarantee, released a $25 million letter of credit, and required Chukotka Mining and Geological Company (CMGC) to repay $89 million in third-party debt and pay a $100 million dividend, of which $75 million was paid to Kinross and $25 million was paid to the State Unitary enterprise of the Chukotsky Autonomous Okrug (Chukotsnab). Project update and new developments The forward-looking information contained in this section of the release is subject to the risks and assumptions contained in the Cautionary Statement on Forward-Looking Information on page 6 of this news release. Lobo-Marte The initial pre-feasibility study at Lobo-Marte which commenced in June is expected to be completed by year-end. Metallurgical testing has started for the Lobo deposit and results are expected by year-end to support the pre-feasibility study. Engineering and consulting firms have been retained for environmental impact analysis and preparation of project permit documents. Engineering work is progressing as planned. Fruta del Norte During the third quarter the Company continued work at its Fruta del Norte project. Fieldwork at the site consisted of environmental baseline studies, activation of water treatment systems, reconstruction of a key bridge on the access road, health and safety training, and education programs for the workforce. The land acquisition program continued to advance, while engineering and metallurgical studies also moved ahead. The Company is continuing to work with the Ministry of Non-Renewable Natural Resources to obtain final authorization to recommence its infill drilling campaign. The Ministry has advised mining companies that the regulations to the new Ecuadorian Mining Law are scheduled to be issued in early November 2009. It is anticipated that the release of the regulations will facilitate the restart of large scale mining activity in the country. Cerro Casale The Company is now in the process of reviewing and optimizing the draft feasibility study on Cerro Casale with Barrick Gold and the technical committee that oversaw the work. The Company expects to release details of the study and file a technical report in the first quarter of 2010, including overall project economics, assumptions, and recommendations. Based on configuration updates currently under review, capital expenditures may be slightly higher than previously indicated and operating expenses slightly lower. However, continued optimization of the project could result in different dynamics. In parallel, permitting and engineering development work is continuing, and the Company expects to spend approximately $50 million in 2010 to support advancing the project. Maricunga expansion At Maricunga, an analysis was completed as part of the preliminary feasibility study to define the best option to increase production given the current ore reserve base. The most attractive option involves a 50% increase in ore processing through increasing the capacity of the existing crushing plant and construction of a new primary crusher.
